DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Restriction
Applicant’s election without traverse of Inventive Group 1 in the reply filed on May 16, 2022 is acknowledged.  Claims 1-8 are pending.

Specification
	The disclosure is objected to because the following informalities:
SPECIFICATION
Probable typographical misprints exist in:
Page 1, paragraph [0003], line 2; “dieses” might intend “diseases”.
Page 5, paragraph [0017], line 4; “drained” might intend “drain”.
Page 6, paragraph [0020], line 3; “then” might intend “the”.
Metric system equivalent might be missing:
Page 3, paragraph [0016], lines 12-13.
Page 5, paragraph [0017], lines 11-13.
Page 3, paragraph [0018], lines 11-12.
Refer to MPEP 608 (IV. USE OF METRIC SYSTEM.
DRAWINGS
Figure 1 only shows one --vent hole 6-- in the --outer container--.

CLAIMS
The Examiner notes, in bold, and within brackets, (i.e. [correction]) probable corrections (and interpretation) of the claims under examination to improve their consistency in usage of terms:
A storage apparatus comprising:
 an outer container with a cavity inside the outer container, wherein the outer container comprises a base with a drain, wherein the drain is a hole on the base;
 a lid that fits on the outer container that conceals the cavity in the outer container; and
 an inner container that is smaller than the outer container [and] is placed inside the cavity of the outer container.
2.	The [storage] apparatus of claim 1, further comprising an ornamental tree that is attached to the lid to substantially cover top of the lid.
3.	The [storage] apparatus of claim 2, further comprising at least one handle attached to the lid.
4.	The [storage] apparatus of claim 3, wherein at least a portion of the handle is inside the ornamental tree.
5.	The [storage] apparatus of claim 1, wherein the outer container is a flowerpot and the lid is an inverted saucer pan for the flowerpot and the inner container is a nursey pot.
6.	The [storage] apparatus of claim 1, further comprising a plurality of holes in the outer container, wherein the holes allow for quicker off-gassing of items in the cavity.
7.	The [storage] apparatus of claim 1, wherein the plurality of holes are [at] least 3 holes at 120 degrees angles to each other in a side of the outer container.
8.	The [storage] apparatus of claim 1, wherein the plurality of holes are four holes at 90-degree angles to each other on the circumference allowing for quick and even distribution on the off-gassing and odor control.
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected because the recitation --the plurality of holes--, (line 1) lacks antecedent basis.  The --plurality of holes-- is not positively cited in the claim until claim 6, and claim 7 does not depend from claim 6.  For purposes of examination claim 7 is treated as if it depended from claim 6 where the --plurality of holes-- is first introduced.

	Claim 7 is rejected because it is vague and indefinite the recitation; --at least 3 holes at 120 degrees angles to each other in a side of the outer container--, (lines 1-2).  It is understood how 3 holes can meet this limitation but not more than three holes.  For examination purposes, Examiner interprets the --3 holes-- are located at 120 degrees angle with respect to each other in the lateral side above the --base-- of the --storage apparatus--.

Claim 8 is rejected because the recitation --the plurality of holes--, (line 1) lacks antecedent basis.  The --plurality of holes-- is not positively cited in the claim until claim 6, and claim 8 does not depend from claim 6.  For purposes of examination claim 8 is treated as if it depended from claim 6 where the --plurality of holes-- is first introduced.

Claim 8 is rejected because it is vague and indefinite the recitation; --four holes at 90-degree angles to each other on the circumference--, (lines 1-2).  It is not clear how --four holes-- can be --at 90-degree angles to each other on the circumference-- where, when the holes are spaced --90 degrees-- from the nearest hole, in the case of three or more holes, the first and third hole would be --180-degrees-- from each other and not --90-degrees--.  For purposes of examination, claim 8 will be treated as four holes wherein each hole is --90-degrees-- away from the next nearest hole in the lateral side above the --base-- of the --storage apparatus--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Staley (GB 2483302 A) hereinafter STALEY, in view of Walser (U. S. Patent Application Publication US 2006/0213786 A1) hereinafter WALSER.
Regarding claim 1, STALEY teaches (see Figure 2 below) a storage apparatus 10 comprising: an outer container 12, 13, 16, 21 with a cavity inside; outer container 12, 13, 16, 21 comprises a base 12; a lid 16 that fits on the outer container 12, 13, 16, 21 that conceals the cavity; and an inner container 11 that is smaller than the outer container 12, 13, 16, 21 placed inside the cavity.  STALEY fails to teach presence of a drain hole in the base 12.
However, WALSER teaches (see Fig. 2, Fig. 3, Fig. 4 below) a storage apparatus 10 (para. [0015], lines 1-3) comprising a base with a drain hole 25 to drain liquids from the inner container (para. [0015], lines 1-3, “bagged trash”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the base 12 of STALEY with the drain hole 25 of WALSER to drain liquids from the inner container 11.
Furthermore, a change in form or shape (such as size reductions or form of the outer container 12, 13, 16, 21 and inner container 11) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

    PNG
    media_image1.png
    671
    566
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    749
    522
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    571
    610
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    887
    596
    media_image4.png
    Greyscale


Regarding claim 2, the combination of STALEY and WALSER (as applied to claim 1 above) teaches all the limitations of the claim.  STALEY fails to teach (see Figure 2 above) presence of an ornamental tree that is attached to the lid 16 to substantially cover the top of the lid 16.
However, WALSER teaches (see Fig. 2, Fig. 3, Fig. 4 above) presence of an ornamental tree 48 that is attached to the lid 40 to substantially cover top of the lid 40 in the outer container 15, (para. [0015], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid 16 of STALEY and WALSER with the ornamental tree 48 of WALSER to substantially cover it.
Furthermore, a change in form or shape (such as the size of the ornamental tree) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Regarding claim 3, the combination of STALEY and WALSER (as applied to claim 2 above) teaches all the limitations of the claim.  STALEY fails to teach (see Figure 2 above) presence of at least one handle attached to the lid 16.
However, WALSER teaches (see Fig. 2, Fig. 4 above) presence of a handle 42 attached to the lid 40 to facilitate its handling (para. [0020], lines 8-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid 16 of STALEY and WALSER with the handle 42 of WALSER to facilitate its handling.

Regarding claim 4, the combination of STALEY, and WALSER (as applied to claim 3 above) teaches all the limitations of the claim.  WALSER further teaches (see Fig. 5 below) the handle 42 is inside the ornamental tree 48.


    PNG
    media_image5.png
    598
    617
    media_image5.png
    Greyscale


Regarding claim 5, the combination of STALEY and WALSER (as applied to claim 1 above) teaches all the limitations of the claim.  STALEY further teaches (see Figure 2 above) that the outer container 12, 13, 16, 21 is a flowerpot, the lid 16 is an inverted saucer pan for the flowerpot and the inner container 11 is a nursey pot.
Furthermore, a change in form or shape (such as the size of the flowerpot, inverted saucer pan, and nursey pot) is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ47.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over STALEY, in view of WALSER, in further view of Frei (U. S. Patent 6,474,495) hereinafter FREI.
Regarding claim 6, the combination of STALEY and WALSER (as applied to claim 1 above) teaches all the limitations of the claim.  STALEY fails to teach (see Figure 2 above) presence of a plurality of holes in the outer container 12, 13, 16, 21.
	However, FREI teaches (see FIG. 1, FIG. 5 below) presence of a plurality of holes 20 in the outer container 10 to draw\expel air when installing\removing the inner container 18 (i.e. garbage bag) (col. 3, lines 22-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the outer container 12, 13, 16, 21 of STALEY and WALSER with the plurality of holes 20 of FREI to draw\expel air when installing\removing the inner container 11.


    PNG
    media_image6.png
    614
    383
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    443
    383
    media_image7.png
    Greyscale


Regarding claim 7, the combination of STALEY and WALSER (as applied to claim 6 above) teaches all the limitations of the claim.  STALEY fails to teach (see Figure 2 above) wherein the plurality of holes are at least 3 holes at 120 degrees angles to each other in a side 13, 21 of the outer container 12, 13, 16, 21.
However, FREI teaches (see FIG. 1, FIG. 5 above) wherein the plurality of holes are at least 3 holes at 120 degrees angles to draw\expel air when installing\removing the inner container 18 (i.e. garbage bag) (col. 3, lines 22-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side 13, 21 in the outer container 12, 13, 16, 21 of STALEY and WALSER with the at least 3 holes at 120 degrees angles to each other of FREI to draw\expel air when installing\removing the inner container 11.

Regarding claim 8, the combination of STALEY and WALSER (as applied to claim 7 above) teaches all the limitations of the claim.  STALEY fails to teach (see Figure 2 above) wherein the plurality of holes are four holes at 90-degree angles to each other on the circumference.
However, FREI teaches (see FIG. 1, FIG. 5 above) wherein the plurality of holes are four holes at 90-degree angles to each other on the circumference to draw\expel air when installing\removing the inner container 18 (i.e. garbage bag) (col. 3, lines 22-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the side 13, 21 in the outer container 12, 13, 16, 21 of STALEY and WALSER with the four holes at 90-degree angles to each other on the circumference of FREI to draw\expel air when installing\removing the inner container 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Sun (CN 107416388 A - Machine Translation):  Teaches an outer container with similar attributes to the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735